Citation Nr: 1436577	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-25 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability. 

2.  Entitlement to service connection for a hearing disability (claimed as bilateral otalgia).

3.  Entitlement to service connection for a right foot disability (claimed as right foot drop). 

4.  Entitlement to service connection for a low back disability. 

5.  Entitlement to service connection for a right knee disability. 

6.  Entitlement to service connection for sleep apnea. 

7.  Entitlement to service connection for radiculopathy of the right upper extremity. 

8.  Entitlement to service connection for hypertension, to include as secondary to right shoulder, back, and right knee disabilities.  
9.  Entitlement to service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to November 1983 with additional service in the Air Force Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2009 and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, AL.  During the pendency of this appeal, in a May 2010 rating decision, the RO granted the Veteran service connection for urticaria, which was one of the issues in the August 2011 rating decision.  As a full grant of benefits, the Board no longer has jurisdiction over that issue.    

The Veteran testified at a May 2014 videoconference hearing before the undersigned Veterans Law Judge.  The Veteran's niece attended the hearing, but acted only as an observer and did not provide any testimony.  A complete transcript of the hearing is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

All issues except for the service connection for a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current right shoulder disability in the form of arthritis.  

2.  The current arthritis has not been linked to any incident incurring during service including periods of active duty training as a reservist.   


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 101, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria: Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of IADT during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident (CVA) which occurred during such training.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ADT includes full-time duty performed for training purposes by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  IADT includes duty (other than full-time duty) under sections 316, 502, 503, 504, or 505 of title 32 (32 U.S.C.S. §§ 316 , 502, 503, 504, or 505), or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(4). 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing AD or ADT, from an injury incurred or aggravated while performing IADT, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during a period of IADT.  38 U.S.C.A. §§ 101(24), 106, 1110.  Presumptive periods for service connection do not apply to ADT or IADT.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition to direct service connection, a Veteran may prevail under alternative theories of service connection including on a presumptive basis for a showing of chronic disease.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as the Veteran's claimed right shoulder disability, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A.  Right Shoulder Disability 

The Veteran reports injuring her right shoulder in a motor vehicle accident, which occurred while she was on the way to active duty training as a reservist in the late 1980s.  She also claims that an injury sustained while lifting boxes, an activity performed also while on active duty training in the reserves, aggravated her right shoulder pain resulting in the current right shoulder disability.  At the outset the Board recognizes the multiple issues affecting the Veteran's right shoulder as seen in the March 2009 compensation and pension examination report and throughout the medical record.  These issues include a partial tear of the distal supraspinatus and infraspinatus tendons, mild AC arthopathy and chronic medial arch stenosis, and swelling near the long head of the bicep, collectively affecting the acromioclavicular joint and nearby tendons.   

Although the Board does not dispute the presence of a current right shoulder disability, the preponderance of the evidence is against a finding of nexus between the motor vehicle accident or any other incident during ADT and the current right shoulder disability, and consequentially the Veteran's claim of service connection. 

Based on the Veteran's claims of injury during ADT, the Board reviewed the Veteran's record for documentation of any injuries to the right shoulder and/or associated treatment during the claimed periods.  The Board found a medical evaluation at Maxwell Air Force Base Hospital in Alabama linked to a motor vehicle accident in November 1988 and treatment for complaints of low back and right shoulder pain after lifting boxes in May 1989 at Hurlbert Field Clinic in Florida.  Personnel and base treatment records indicate that she was on ADT during both incidents.  In addition to these official records, the Veteran provided statements from a fellow reservist who served with her to provide further corroboration of her ADT.  

The nature of the right shoulder injury seen in service is not the same as currently claimed as service connected.  During each incident, the Veteran makes complaints of right shoulder pain.  However, the pain is never tied to any arthritic condition.   For instance following the November 1988 motor vehicle accident, x-rays of the Veteran's right shoulder were normal, therefore no diagnosis was made.  During the Hurlbert Field Clinic evaluation, although the Veteran complained of right shoulder pain, examination also revealed normal functioning right shoulder with full active range of motion.  But noted tenderness in the trapezius muscle, which led to the diagnosis a right trapezius muscle strain, a condition affecting a muscle rather than a joint.   

Additional records following the ADT incidents do little to provide support for an arthritic condition in service.  VA obtained treatment records from Dr. Fellers, a private treating physician who treated the Veteran in 1989.  The doctor provided a letter on the Veteran's behalf indicating that the Veteran injured her right shoulder during two motor vehicle accidents and had intermittent right shoulder pain.  However, he never states the etiology of the right shoulder pain.  A number of insurance claims reports from Blue Cross & Blue Shield were also submitted.  These records only provide corroboration for treatment and not any specific medical condition.  Delving in to the actual medical records, the focus of the Veteran's treatment was her low back pain rather than her right shoulder pain.  Accordingly, these records do little to further the Veteran's claim.  

Any issues with arthritis were not mentioned and/or observed during periodic examinations for the Reserves occurring in May 1992 and May 1997.  Neither the examiner nor the Veteran mentioned any issues regarding the right shoulder.  The only condition the Veteran reported was a fractured right ankle.  In light of the Veteran's medical history during service and the reserves, if the right shoulder continued to be an issue, it would be more prevalent in the medical record in a manner that the right ankle fracture is.  

The Veteran also provided additional statements from friends, family and co-workers including one from a registered nurse who worked with the Veteran.  These statements just serve to reiterate the Veteran's complaints of pain without a link to any arthritic condition of the right shoulder.      

Additionally, medical evidence is seen in 2007.  The Veteran received treatment at Alabama River Pulp and at the Montgomery VA Medical Center.  Although she reported issues dating back to 2002, more than 14 years after the motor vehicle accident, and received treatment for her right shoulder pain including physical therapy and medications, no formal diagnosis was ever made as to the cause of her pain.  Furthermore, x-rays taken in September 2007 in connection with a February 2008 VA C&P examination close in time to the Veteran's initial claim revealed a normal right shoulder absent evidence of any arthritis.

Lastly, the Board reviewed a C&P examination report prepared in March 2009.  The examiner could not conclusively determine the relationship between the 1988 motor vehicle accident and the current right shoulder injury without mere speculation due to the multiple pathologies found in the MRI and the lack of additional information during the intervening period from the November 1988 motor vehicle accident to the March 2009 examination.  

Unfortunately without more probative evidence of record providing nexus, the Board must deny the Veteran's service connection claim.  


II.  VA's Duties to Notify and Assist 

The VA is required to meet certain duties to notify and assist under the Veterans Claims Assistance Act of 2000.  The Board finds that VA met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues herein decided.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326. 

The duty to notify was fulfilled when VA sent the Veteran a January 2009 notice containing information pertinent to the Veteran's service connection claim prior to the RO's April 2009 rating decision.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

As to VA's duty to assist, the Board finds that all necessary development was accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  To that end, VA obtained the Veteran's service personnel and treatment records, and post-service treatment records.   

In addition to obtaining relevant records, VA provided the Veteran with VA a compensation and pension examinations in February 2008 and March 2009.  The Board finds that each examination was thorough, adequate and provided a sound basis upon which to make a decision on the Veteran's service connection claim.  The examiners each interviewed and examined the Veteran, including eliciting her medical history.   Accordingly, there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.159, 3.326, 3.327; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran was also presented an opportunity to provide testimony in a May 2014 hearing.  When VA conducts a hearing, two duties must be fulfilled.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2014 Board hearing, the undersigned Veterans Law Judge specifically addressed the Veteran's right shoulder disability by asking the Veteran a series of questions to elicit information as to the etiology of the disability, the impact on the Veteran's life as well as whether she had undergone any additional treatment not of record or if any additional evidence existed that would be relevant to her pending claim.  A review of the transcript as well as the correspondence from the Veteran and her representative indicates that there is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

Lastly, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal than has already been obtained.   


ORDER

Service connection for a right shoulder disability is denied. 


REMAND

Although the RO merged the remaining eight issues noted on the first page with the current appeal in April 2014, prior to the May 2014 hearing, documentation regarding appeal of these additional issues was not received until after the hearing.  As noted by the undersigned VLJ in the May 2014 hearing, there was no record of an appeal of these eight issues either in the paper claims file or the electronic files.  The Veteran did not recall filing an appeal either.  In fact, the Board had to contact the RO to fax any appeal documents held in their temporary files.  Since the Veteran requested a videoconference hearing on all issues in her January 2014 substantive appeal, the Board must remand these claims to the AOJ to schedule a hearing. 

Accordingly, the case is REMANDED to the AOJ for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at her local RO via videoconference.  This hearing is to be scheduled in accordance with the applicable law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


